

115 S1124 IS: Patrick T. Carothers U.S. Marshals Service Hiring Improvement Act of 2017
U.S. Senate
2017-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1124IN THE SENATE OF THE UNITED STATESMay 15, 2017Mr. Hatch (for himself, Mr. Coons, Mr. Cornyn, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo grant the Director of the United States Marshals Service authority to appoint criminal
			 investigators in the excepted service.
	
 1.Short titleThis Act may be cited as the Patrick T. Carothers U.S. Marshals Service Hiring Improvement Act of 2017. 2.United States Marshals Service excepted service appointment authority (a)In generalChapter 37 of title 28, United States Code, is amended by adding at the end the following:
				
					570.Excepted service appointment authority
 (a)DefinitionsIn this section, the terms competitive service and excepted service have the meanings given those terms in sections 2102 and 2103, respectively, of title 5. (b)AuthorityThe Director may appoint a qualified candidate to the position of deputy marshal or criminal investigator—
 (1)in accordance with the statutes, rules, and regulations governing appointments under Schedule B of the excepted service; and
 (2)notwithstanding any statutes, rules, or regulations governing appointments in the competitive service.
 (c)Rule of constructionThe appointment of a candidate to a position under the authority under subsection (b) shall not be considered to cause the position to be converted from the competitive service to the excepted service.
 (d)LimitService by an incumbent in a position under the authority under subsection (b) may not exceed 4 years.
 (e)Noncompetitive conversionThe Director may, upon satisfactory completion of 3 years of substantially continuous service by a qualified incumbent who was appointed to a position under the authority under subsection (b), convert the appointment of the individual, without competition, to a career or career-conditional appointment..
 (b)Technical and conforming amendmentThe table of sections for chapter 37 of title 28, United States Code, is amended by adding at the end the following:
				570. Excepted service appointment authority..